Exhibit 10.9

AMENDED AND RESTATED LOAN AGREEMENT

This Amended and Restated Agreement is made as of the 21st day of December,
2011, by and between EASTERN INSURANCE HOLDINGS, INC. (“Holdings”), a
Pennsylvania corporation with its principal place of business at 25 Race Avenue,
Lancaster, Pennsylvania 17603 and EASTERN RE LTD., S.P.C. (“Eastern Re”), a
segregated portfolio cell company, with a principal place of business at P.O.
Box 1363, Grand Cayman KY1 1108, Cayman Islands ( each of Holdings and Eastern
Re are referred to herein as a “Borrower” and collectively as the “Borrowers”),
GLOBAL ALLIANCE HOLDINGS, LTD., EASTERN ALLIANCE INSURANCE COMPANY (“Eastern
Alliance”), ALLIED EASTERN INDEMNITY COMPANY (“Allied Eastern”), EASTERN
ADVANTAGE ASSURANCE COMPANY (“Eastern Advantage”), EMPLOYERS SECURITY INSURANCE
COMPANY (“Employers Security”), EMPLOYERS ALLIANCE, INC., and EASTERN SERVICES
CORPORATION all with an address of 25 Race Avenue, Lancaster, Pennsylvania 17603
(each individually a “Guarantor” and collectively the “Guarantors”) and FULTON
BANK, N.A., a national banking association with an address of One Penn Square,
Lancaster, Pennsylvania 17604 (the “Bank”).

RECITALS:

A. Holdings is a holding company, that through its subsidiaries, operates a
domestic casualty insurance group specializing in workers’ compensation, a
domestic accident and life insurance company and a third-party claims
administration company.

B. Pursuant to a Loan Agreement between the Bank, the Borrower and the
Guarantors dated as of December 17, 2007, as amended (the “Original Loan
Agreement”), the Bank previously made available the following credit facilities
(the “Original Facilities”): (i) a letter of credit facility (the “Original
Letter of Credit Facility”) with a maximum credit availability of Thirty Million
Dollars ($30,000,000.00) to Eastern Re; and (ii) a line of credit (the “Line of
Credit”) with a maximum credit availability of Two Million Six Hundred Thousand
Dollars ($2,600,000.00) to Holdings.

C. The Guarantors have provided to the Bank their joint and several guarantees
of the Facilities.

D. The Letter of Credit facility is no longer active.

E. The Bank, the Borrower and the Guarantors have agreed to amend and restate
the Loan Documents to: (i) establish a new letter of credit facility for Eastern
Re in the amount of up to $15,000,000 (the “Workers Compensation Reinsurance
Letter of Credit Facility” and, with the Line of Credit (as amended hereby), the
“Facilities”, (ii) extend the maturity date of the Line of Credit,
(iii) increase the credit availability under the Line of Credit to $ 10,000,000,
(iv) amend the interest rate applicable to the Line of Credit, (v) establish an
unused fee with respect to the Line of Credit and (vi) eliminate the financial
covenants in the Original Loan Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND HEREBY, the Bank, the Borrower and
the Guarantors hereby covenant and agree as follows:

ARTICLE I. - DEFINITIONS AND ACCOUNTING MATTERS

As used herein, the following terms shall have the meanings set forth on Exhibit
A annexed hereto (all terms defined in this Article I or in other provisions of
this Agreement in the singular to have the same meanings when used in the
plural, and vice versa).

ARTICLE II. - THE FACILITIES

A. Line of Credit.

(1) Amount. The Bank may, on the terms and conditions of this Agreement, to make
loans (hereinafter called individually, a “Advance” and, collectively, the
“Advances”) to Holdings at the office of the Bank above specified, as follows: a
discretionary/demand revolving line of credit (the “Line of Credit”) in the
maximum aggregate amount of Ten Million Dollars ($10,000,000.00).

(2) The Revolving Note. Advances under the Line of Credit shall be evidenced by
the Revolving Note. Advances shall be made in accordance with and subject to the
terms and conditions of this Agreement and the Revolving Note.

(3) Term of Agreement; Availability Under the Line of Credit.

(a) This Agreement shall remain in full force and effect until full and final
payment and performance under the Loan Documents by the Borrowers.

(b) The Bank may make Advances under the Line of Credit, subject to the terms of
this Agreement, up to but not exceeding the applicable aggregate amount of the
Line of Credit at any one time is hereinafter called its “Line of Credit
Availability.” Within the limit of the Line of Credit, Holdings may borrow,
repay and reborrow from the date hereof until the termination of the Line of
Credit Commitment. The Line of Credit and availability of Advances thereunder,
shall, unless earlier terminated pursuant to the terms hereof, terminate on May
1, 2012 (as it may be extended, the “Maturity Date”), and may be renewed
annually for additional periods expiring on May 1 of each year (in which case
the Maturity Date shall be appropriately extended) at the Bank’s sole
discretion. The Line of Credit and any commitment to lend under any other
agreement with Holdings will immediately cease and terminate prior to the
Maturity Date as a result of the occurrence of any Event of Default which has
not been remedied within any applicable remedy period. In the absence of such
Event of Default or prior demand by the Bank, the Line of Credit shall be
payable in full on the Maturity Date (unless it shall have been extended).
Holdings acknowledges that the Line of Credit is a discretionary facility under
which the Bank shall have no obligation to lend and under which any Loan shall
be in the Bank’s sole discretion. Holdings acknowledges that the Line of Credit
is a demand obligation and that nothing in the Loan Documents, including the

 

2



--------------------------------------------------------------------------------

inclusion of the Maturity Date, requirements for interim payments of principal
or interest or Events of Default in the Loan Documents, shall alter or otherwise
affect the ability of the Bank to demand payment in full under the Line of
Credit. Until such time as the Revolving Note becomes due and payable, Holdings
shall make the payments required under Article 11(E) herein and the Note.

(c) The Bank agrees that until further notice from Bank that, upon Holdings’
request by telephone from time to time from either the Treasurer and Chief
Financial Officer or Vice President, Finance of Holdings or such additional
officers of Holdings as any of the foregoing may, from time to time, designate
in writing to Bank (each an “Authorized Officer”), to borrow money under the
Line of Credit, the Bank will lend and forthwith credit Holdings’ demand deposit
account number #362356759 with the Bank (the “Account”) such sums of money as
may be mutually agreed upon by telephone. Such a request shall be deemed to
constitute a representation by Holdings that all of the conditions set forth in
Article VIII hereof have been satisfied. Holdings acknowledges that the Bank has
agreed to accept telephonic requests from Authorized Officers of Holdings for
Holdings’ convenience, and Holdings has requested that the Bank accept such
telephonic requests without subsequent written confirmation ordinarily required
by the Bank. Holdings agrees that any telephonic request the Bank receives from
a person identifying himself or herself as an Authorized Officer, shall be
deemed to be duly authorized and binding instruction of Holdings, and the Bank
shall be entitled to rely thereon; provided the proceeds of any advance under
the Line initiated by such telephonic request are credited to the Account.

(4) Interest Rates. The Line of Credit shall bear interest at an adjustable rate
equal to the LIBOR Rate plus two percent (2,00%) per annum. The interest rate on
each of the Loans shall change as of the first day of each Interest Period such
that the interest rate for such Interest Period shall be the LIBOR Rate as of
the relevant Rate Determination Date plus the applicable margin per annum.
Interest shall be calculated and charged on the basis of actual days elapsed
over a banking year of 360 days.

(5) Repayment.

(a) Until such time as the Revolving Note becomes due and payable, Holdings
shall make monthly payments of interest only on the then outstanding balance of
the Line of Credit, payable in arrears, with the first payment being made on
January 17, 2012, with subsequent payments being made on the corresponding day
of each succeeding month (each a “Payment Date”). Such payments shall be based
on a statement from the Bank which may be based on estimates of the principal
amount outstanding and the interest rate for the applicable payment period. Any
required adjustment as a result of a difference between such estimates and
actual amounts shall be reflected in the subsequent statement. There shall be
due and payable from Holdings to the Bank, and Holdings shall immediately repay
to the Bank, upon written notice from the Bank to Holdings, from time to time,
any amount by which the Debit Balance under the

 

3



--------------------------------------------------------------------------------

Note exceeds the then applicable Line of Credit Availability. The entire
outstanding principal balance of the Line of Credit, together with all accrued
interest and fees, if any, shall be due and payable, without further demand or
notice, if not due and payable before, on the Maturity Date in the event the
Line of Credit Availability is not renewed.

(b) Holdings, at any time and from time to time, may voluntarily prepay the
Advances, in whole or in part and no prepayment fee shall be payable. All
prepayments shall be applied by Bank first to the payment of past due interest,
next to any other amounts due to Bank, and then to the payment of principal and
shall not postpone or reduce any regularly scheduled payment of interest.

(c) Holdings shall make each payment under this Agreement and under the
Revolving Note on the date when due in lawful money of the United States to the
Bank at its principal office in immediately available funds. Holdings hereby
authorizes the Bank, if and to the extent payment is not made under this
Agreement or under the Revolving Note, to charge from time to time against any
account of Holdings with the Bank any amount so due. Whenever any payment to be
made under this Agreement or under the Revolving Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest.

(d) Anything in this Agreement to the contrary notwithstanding, during the
existence of any Event of Default hereunder, the Advances shall bear interest at
a rate equal to the sum of two percent (2%) per annum plus the interest rate(s)
otherwise in effect hereunder (the “Default Rate”). In addition, if Holdings
shall fail to pay any installment of interest or principal due under the Line of
Credit or under any of the Loan Documents on or before the fifteenth
(15th) calendar day after the date it was due, Holdings shall pay to the order
of the Bank, immediately, without notice or demand, as a late charge and not as
additional interest, an amount equal to five percent (5%) of the amount of the
periodic installment overdue to defray part of the additional expense incurred
by the Bank in connection with the delinquency and collection of the overdue
amount and in full payment of all damages due Bank. The provision for such
Default Rate and late charge shall not be construed to permit Holdings to make
any payment after its due date, obligate the Bank to accept any overdue
installment, or affect the Bank’s rights and remedies upon the occurrence of an
Event of Default.

(6) Disbursement of the Loans. The Bank shall credit Advances under the Line of
Credit to the deposit accounts of Holdings with the Bank for the benefit of
Holdings or as otherwise directed in writing by Holdings, including payments to
third parties through electronic funds transfers.

(7) Advances Under the Line of Credit. Advances under the Line of Credit shall
(1) be made in accordance with the disbursement procedures set forth in the
Revolving Note, (2) shall not cause the Debit Balance to exceed the amount of
the then applicable Line of Credit Availability under the Line of Credit and
(3) shall be for a purpose defined in Section (7) herein.

 

4



--------------------------------------------------------------------------------

(8) Use of Proceeds. The proceeds of the Line of Credit will be used for working
capital and other corporate purposes of Holdings.

(9) Letters of Credit.

(a) Holdings may utilize the Line of Credit by requesting that the Bank issue,
and the Bank, subject to the terms and conditions of this Agreement, may issue,
standby and commercial letters of credit for Holdings’ account (such letters of
credit being hereinafter referred to as the “Letters of Credit”); provided,
however, (A) the aggregate amount of outstanding Letters of Credit shall not at
any time exceed the lesser of (i) Two Million Dollars ($2,000,000) or (ii) the
sum of any amount of any outstanding advances under the Line of Credit and
outstanding liabilities under the Letters of Credit shall not at any time exceed
the maximum amount of the Line of Credit Availability. Upon termination of the
Line of Credit Availability, any Letter of Credit then outstanding shall be
fully cash collateralized to the reasonable satisfaction of the Bank and the
letter of credit fees payable hereunder shall continue to accrue to the Bank
with respect to such Letter of Credit until the expiry thereof.

The Bank shall not issue a Letter of Credit unless Holdings gives the Bank not
less than five (5) Business Days prior notice (effective upon receipt)
specifying the date of each Letter of Credit and the nature of the transactions
to be supported thereby. Each Letter of Credit shall have a term which does not
exceed two (2) years and an expiration date that is less than one hundred eighty
(180) days beyond the Maturity Date; shall be payable in dollars; must support a
transaction entered into in the ordinary course of business of Holdings; must be
reasonably satisfactory in form and substance to Bank; and shall be issued
pursuant to such documentation as the Bank may reasonably require, including,
without limitation, the Bank’s standard form Letter of Credit Agreement;
however, if there is any conflict between the terms of such agreement and the
other Loan Documents, the terms of the other Loan Documents shall control.

(b) Holdings shall pay to the Bank an annual fee in connection with each Letter
of Credit, such fee (A) to be paid on the date of the issuance of such Letter of
Credit and on each anniversary date thereof and (B) to be equal to one percent
per annum multiplied by the amount of such Letter of Credit then subject to draw
thereunder. In addition, Holdings shall pay to the Bank an issuance fee, such
fee (A) to be paid on the date of the issuance of each Letter of Credit and
(B) to be equal to the Bank’s standard issuance fee and other standard fees for
issuing and processing letters of credit.

(c) Holdings shall, within sixty (60) days of a draw under a Letter of Credit,
be irrevocably and unconditionally obligated to reimburse the Bank for any
amounts paid by the Bank upon any demand for payment or drawing under a

 

5



--------------------------------------------------------------------------------

Letter of Credit (the “Reimbursement Obligations”), without presentment, demand,
protest or other formalities of any kind. All payments on the Reimbursement
Obligations shall be made to the Bank not later than 2:00 p.m. on the date of
the corresponding payment under the Letter of Credit by the Bank; provided, that
Bank has provided notice to Holdings prior to 11:00 a.m. on such day that such
payment is due. In the event such notice is received after 11:00 a.m. on a
Business Day, such payment shall be due not later than 1:00 p.m. on the next
succeeding Business Day. All unpaid Reimbursement Obligations shall bear
interest in accordance with the interest rate per annum applicable to the
Operating Line until paid in full.

(d) The Reimbursement Obligations of Holdings under this Agreement shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of the Loan Documents under all circumstances
whatsoever and Holdings hereby waives any defense to the payment of the
Reimbursement Obligations based on the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit or any other Loan Document;
(B) the existence of any claim, set-off, counterclaim, defense or other rights
which any Person may have at any time against any beneficiary of any Letter of
Credit, the Bank, or any other Person, whether in connection with any Loan
Document or any unrelated transaction; (C) any statement, draft or other
documentation presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement herein being
untrue or inaccurate in any respect whatsoever provided the Bank has exercised
due care with respect thereto.

(e) As between Holdings and the Bank, Holdings assumes all risks of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of the Letters of Credit, provided Bank has exercised due care
with respect thereto. In furtherance and not in limitation of the foregoing,
subject to the provisions of the applications for the issuance of the Letters of
Credit, the Bank shall not be responsible for:

(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to a Letter of Credit, even
if it should prove to be in any or all respects, invalid, insufficient,
inaccurate, fraudulent or forged or any combination thereof;

(ii) the validity or sufficiency of any instrument transferring or assigning, or
purporting to transfer or assign, a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may provide to be
invalid or ineffective for any reason;

(iii) the failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit;

 

6



--------------------------------------------------------------------------------

(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher;

(v) errors in interpretation of technical terms;

(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under a Letter of Credit or of the proceeds thereof;

(vii) the misapplication by the beneficiary of a Letter of Credit of the
proceeds of any drawing under a Letter of Credit; or

(viii) any consequences arising from causes beyond the control of the Bank,
including, without limitation, any act of any governmental authority.

None of the foregoing shall affect, impair, or prevent the investing of any of
the Bank’s rights or powers under this Article. Holdings shall have a claim
against the Bank and the Bank shall be liable to Holdings, to the extent of any
direct (but not indirect or consequential) damages suffered by Holdings which
Holdings prove in a final nonappealable judgment were caused by (A) the Bank’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit complied with the terms thereof or (B) the
Bank’s willful failure to pay under a Letter of Credit after presentation to it
of documentation strictly complying with the terms and conditions of a Letter of
Credit. The Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.

(f) The provisions of this Article II(A)(6) shall be supplemented by the
provisions of any Application and Agreement for Standby Letter of Credit
executed by the applicable Holdings and, in the event of a conflict between this
Agreement and such Application and Agreement, the provisions of the latter shall
control.

B. Workers Compensation Reinsurance Letter of Credit Facility.

(1) Amount. Eastern Re may utilize the Workers Compensation Reinsurance Letter
of Credit Facility by requesting that the Bank issue, and the Bank may, in its
discretion, issue, subject to the terms and conditions of this Agreement, a
standby letter of credit for Eastern Re’s account in the form of Exhibit B
attached hereto (such letter of credit being hereinafter referred to as the
“Workers Compensation Reinsurance Letter of Credit”); provided, however, the
aggregate amount of the Workers Compensation Reinsurance Letter of Credit shall
not at any time exceed Fifteen Million Dollars ($15,000,000). The Workers
Compensation Reinsurance Letter of Credit shall be issued for the benefit of
Eastern Alliance, Allied Eastern, Eastern Advantage and Employers Security to
fulfill the requirements of the Insurance Department of the Commonwealth of
Pennsylvania in connection with the required reinsurance for Eastern Re’s
workers compensation insurance business. Except as otherwise expressly agreed
upon by the Bank, the Workers Compensation

 

7



--------------------------------------------------------------------------------

Reinsurance Letter of Credit shall not have an expiration date later than 365
days from the issuance thereof nor an expiration date more than 120 days after
the Maturity Date. Upon termination of the Commitment relating to the Line of
Credit, the occurrence of an Event of Default or a draw under the Workers
Compensation Reinsurance Letter of Credit which is not reimbursed within thirty
(30) days of Bank’s written demand, the Bank shall no longer be obligated to
renew the Workers Compensation Reinsurance Letter of Credit and the Workers
Compensation Reinsurance Letter of Credit shall be fully cash collateralized to
the satisfaction of the Bank. In connection with the issuance of the Workers
Compensation Reinsurance Letter of Credit, Eastern Re may be asked to execute
and deliver the Bank’s standard documents for letters of credit; in the event of
any conflict between this Agreement and such documents, the provisions of this
Agreement shall control.

(2) Notice. The Workers Compensation Reinsurance Letter of Credit shall be
payable in dollars, must be reasonably satisfactory in form and substance to
Bank, and shall be issued pursuant to such documentation as the Bank may
reasonably require, including, without limitation, the Bank’s standard form
Letter of Credit Agreement; provided, that, in the event of any conflict between
the terms of such agreement and the other Loan Documents, the terms of the other
Loan Documents shall control.

(3) Fees. With respect to the Workers Compensation Reinsurance Letter of Credit,
Eastern Re shall pay the Bank an annual fee which shall be non-refundable in an
amount equal to the aggregate stated amount of the Workers Compensation
Reinsurance Letter of Credit, multiplied by eight and one-half tenths of one
(.85%) percent. The letter of credit fees referred to in this Article II(B)
shall be payable quarterly in arrears, unless otherwise stipulated by the Bank,
and shall be payable to the Bank. In addition to the foregoing, Eastern Re shall
pay such issuance, transfer, amendment and other standard fees payable to the
Bank at the usual rates charged therefore at such time. With respect to any
period the Workers Compensation Reinsurance Letter of Credit is outstanding that
is not a full calendar quarter, the fees payable under this Article II(B) shall
be determined by multiplying the fees determined hereunder by a fraction, the
numerator of which is the number of days in the period and the denominator of
which is ninety (90).

(4) Reimbursement Obligations. Eastern Re shall be irrevocably and
unconditionally obligated to immediately reimburse the Bank for any amounts paid
by the Bank upon any demand for payment or drawing under the Workers
Compensation Reinsurance Letter of Credit (the “Workers Compensation Reinsurance
Reimbursement Obligations”), without presentment, demand, protest or other
formalities of any kind. All payments on the Workers Compensation Reinsurance
Reimbursement Obligations shall be made to the Bank on the date of the
corresponding payment under the Workers Compensation Reinsurance Letter of
Credit by the Bank; provided, that Bank has provided notice to Eastern Re prior
to 11:00 a.m. on such day that such payment is due. In the event such notice is
received after 11:00 a.m. on a Business Day, such payment shall be due not later
than 1:00 p.m. on the next succeeding Business Day. All unpaid Workers
Compensation Reinsurance Reimbursement Obligations shall bear interest in
accordance with the interest rate per annum applicable to the Line of Credit
until paid in full.

 

8



--------------------------------------------------------------------------------

(5) Waiver of Defenses. The Workers Compensation Reinsurance Reimbursement
Obligations of Eastern Re under this Agreement shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
the Loan Documents under all circumstances whatsoever and Eastern Re hereby
waives any defense to the payment of the Workers Compensation Reinsurance
Reimbursement Obligations based on the following circumstances: (A) any lack of
validity or enforceability of the Workers Compensation Reinsurance Letter of
Credit or any other Loan Document; (B) the existence of any claim, set-off,
counterclaim, defense or other rights which any Person may have at any time
against any beneficiary of the Workers Compensation Reinsurance Letter of
Credit, the Bank, or any other Person, whether in connection with any Loan
Document or any unrelated transaction; (C) any statement, draft or other
documentation presented under the Workers Compensation Reinsurance Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement herein being untrue or inaccurate in any respect whatsoever
provided Bank has exercised due care with respect thereto.

(6) Assumption of Risks. As between Eastern Re and the Bank, Eastern Re assumes
all risks of the acts and omissions of, or misuse of the Workers Compensation
Reinsurance Letter of Credit by, the respective beneficiaries of the Workers
Compensation Reinsurance Letters of Credit, provided Bank has exercised due care
with respect thereto. In furtherance and not in limitation of the foregoing,
subject to the provisions of the applications for the issuance of Workers
Compensation Reinsurance Letter of Credit, the Bank, absent its gross negligence
or willful misconduct, shall not be responsible for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any of the Workers
Compensation Reinsurance Letter of Credit, even if it should prove to be in any
or all respects, invalid, insufficient, inaccurate, fraudulent or forged;

(b) the validity or sufficiency of any instrument transferring or assigning, or
purporting to transfer or assign, the Workers Compensation Reinsurance Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may provide to be invalid or ineffective for any reason;

(c) the failure of the beneficiary of the Workers Compensation Reinsurance
Letter of Credit to comply duly with conditions required in order to draw upon
such Workers Compensation Reinsurance Letter of Credit;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; errors in interpretation of technical terms;

 

9



--------------------------------------------------------------------------------

(e) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under the Workers Compensation Reinsurance Letter of
Credit or of the proceeds thereof;

(f) the misapplication by the beneficiary of the Workers Compensation
Reinsurance Letter of Credit of the proceeds of any drawing under such Workers
Compensation Reinsurance Letter of Credit; or

(g) any consequences arising from causes beyond the control of the Bank,
including, without limitation, any act of any governmental authority.

None of the foregoing shall affect, impair, or prevent the investing of any of
the Bank’s rights or powers under this Section. Eastern Re shall have a claim
against the Bank and the Bank shall be liable to Eastern Re, to the extent of
any direct (but not indirect or consequential) damages suffered by Eastern Re
which Eastern Re prove in a final nonappealable judgment were caused by (A) the
Bank’s willful misconduct or gross negligence in determining whether documents
presented under the Workers Compensation Reinsurance Letter of Credit complied
with the terms thereof or (B) the Bank’s willful failure to pay under any Letter
of Credit after presentation to it of documentation strictly complying with the
terms and conditions of the Workers Compensation Reinsurance Letter of Credit.
The Bank , if acting in good faith, may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

ARTICLE III. - FEES AND EXPENSES

In connection with the Line of Credit Availability under the Line of Credit,
Holdings shall pay the Bank, within thirty (30) days of the end of each calendar
quarter, an unused availability fee equal to fifteen hundredths of one percent
(0.15%) multiplied by the average Unused Line Amount during the previous
calendar quarter. “Unused Line Amount” means, on a particular date, the overall
amount of the unused Line of Credit Availability (the amount of the Line of
Credit Availability less the amount of the Line of Credit outstanding). In
addition, the Borrowers agree to pay, or reimburse the Bank for, all reasonable
out-of-pocket expenses of every nature relating to the Facilities including,
without limitation, the fees and expenses of the Bank’s outside counsel.

ARTICLE IV. - OPERATING ACCOUNTS

The Borrowers hereby agree to maintain the primary operating and custody
accounts of the Borrowers and the Guarantors with the Bank or its affiliate,
Fulton Financial Advisors, National Association, during the term of this
Agreement. The Borrowers hereby authorize the Bank to charge such account
directly for payments of principal, interest and fees due under the Loan
Documents.

ARTICLE V. - GUARANTY

A. Guaranty Each of the Borrowers (for the purpose of this Article V, the
Borrowers shall be included within the term “Guarantors”), and each of the
Guarantors hereby irrevocably and unconditionally, jointly and severally,
guarantees that the Liabilities (whether

 

10



--------------------------------------------------------------------------------

now existing or hereafter arising) shall be paid in full when due and payable,
whether at the stated or accelerated maturity thereof or upon any mandatory or
scheduled prepayment or otherwise. Each of the Guarantors hereby further agrees
that if a Borrower shall fail to pay in full when due (whether at the stated or
accelerated maturity thereof or upon any mandatory or prepayment or otherwise)
any of the Liabilities, such Guarantor will promptly pay the same, without any
demand or notice whatsoever. This guaranty is a guaranty of payment and not
merely a guaranty of collection.

B. Obligations of Guarantor Absolute, Etc. The obligations of each of the
Guarantors hereunder shall be absolute and unconditional. Each of the Guarantors
guarantees that the Liabilities will be paid strictly in accordance with the
terms of the agreement, instrument or document giving rise to such Liabilities,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any such terms or the rights of the Bank with respect
thereto. The liability of each of the Guarantors hereunder shall be absolute and
unconditional irrespective of: (1) any lack of validity or enforceability of any
Loan Document; (2) any increase or decrease in the amount of the Liabilities or
any change in the time, manner or place of payment of the Liabilities; (3) any
amendment or modification of or supplement to any Loan Document, or any
furnishing or acceptance of any security, or any release of any security or the
release of any Person’s obligations (including, without limitation, any other
Guarantor or a Borrower) with respect to the Liabilities; (4) any waiver,
consent, extension, indulgence or other action or inaction under or in respect
of any Loan Document or any exercise or nonexercise of any right, remedy, power
or privilege under or in respect of any Loan Document; (5) any counterclaim,
setoff, recoupment or defense based upon any claim any of the Guarantors or a
Borrower may have against the Bank; (6) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceeding with respect to the Borrowers, any affiliate of the Borrowers or any
of the Guarantors or their respective properties or creditors; (7) any
invalidity or unenforceability, in whole or in part, of any term hereof or of
any Loan Document; (8) any failure on the part of the Borrowers for any reason
to perform or comply with any term of the Loan Documents; or (9) any other
occurrence whatsoever, whether similar or dissimilar to the foregoing.

C. Continuing Guaranty. This guaranty and suretyship is an absolute,
unconditional, present and continuing guaranty and suretyship of payment and is
in no way conditional or contingent.

D. Joint and Several Liability. Each and every representation, warranty,
covenant and agreement made by each of the Guarantors under this Agreement shall
be and constitute joint and several obligations of any additional present or
future guarantor, whether or not so expressly stated herein.

E. Waivers.

(1) In General. Each of the Guarantors hereby waives, to the fullest extent
permitted by applicable law, (a) all presentments, demands for performance,
notice of non-performance, protests, notices of protests and notices of dishonor
in connection with the Liabilities or any agreement relating thereto; (b) notice
of acceptance of this Agreement; (c) any requirement of diligence or promptness
on the part of the Bank in the enforcement of its/their rights hereunder or
under the other Loan Documents; (d)

 

11



--------------------------------------------------------------------------------

any enforcement of any present or future agreement or instrument relating
directly or indirectly to the Liabilities; (e) notice of any of the matters
referred to in Section B above; (f) notices of every kind and description which
may be required to be given by any statute or rule of law; and (g) any defense
of any kind which it may now or hereafter have with respect to its liability
under this Agreement not based on the gross negligence or willful misconduct of
the Bank. Without limiting the foregoing, the Bank shall not be required to make
any demand upon, or to pursue or exhaust any rights or remedies against the
Borrowers, any other Guarantor or any other Person. No failure on the part of
the Bank to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

(2) Subrogation. Each of the Guarantors hereby agrees that it will not enforce
or otherwise exercise or claim or assert any rights of subrogation or
contribution against any Person with respect to the Liabilities or any security
therefor unless and until all the Liabilities are indefeasibly paid in full.

F. No Election; Enforcement. The Bank shall have the right to seek recourse
against any one or more of the Guarantors of the Liabilities to the fullest
extent provided herein. No election to proceed in one form of action or
proceeding or against any party, or on any obligation, shall constitute a waiver
of the Bank’s right to proceed in any other form of action or proceeding or
against other parties. The Bank may proceed to protect and enforce the guaranty
provided in this Article V by suit or suits or proceedings in equity, at law or
in bankruptcy against any of the Guarantors in one action or in as many
different actions or forums as the Bank shall determine.

G. Confession of Judgment. The following paragraph sets forth a warranty of
attorney to confess judgment against any of the Guarantors. In granting this
warrant of attorney to confess judgment against any of the Guarantors, each of
the Guarantors hereby knowingly, intentionally and voluntarily, and, with
opportunity for the advice of separate counsel of the Guarantor, unconditionally
waives any and all rights such Guarantor has or may have to prior notice and an
opportunity for hearing under the respective constitutions and laws of the
United States and the Commonwealth of Pennsylvania.

CONFESSION OF JUDGMENT – UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, AND THE
EXPIRATION OF THIRTY (30) DAYS THEREAFTER IN THE CASE OF AN EVENT OF DEFAULT
OTHER THAN UNDER CLAUSE (ii) OF THE DEFINITION OF AN EVENT OF DEFAULT, EACH OF
THE GUARANTORS HEREBY AUTHORIZES AND EMPOWERS IRREVOCABLY THE PROTHONOTARY OR
ANY CLERK OR ATTORNEY OF ANY COURT OF RECORD TO APPEAR FOR AND TO CONFESS
JUDGMENT AGAINST SUCH GUARANTOR IN FAVOR OF THE HOLDER OF THIS GUARANTY AT ANY
TIME OR TIMES AFTER AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT AS OFTEN AS
NECESSARY UNTIL ALL LIABILITIES OF SUCH GUARANTOR HAVE BEEN PAID IN

 

12



--------------------------------------------------------------------------------

FULL, AS OF ANY TERM, FOR ALL AMOUNTS OWING (WHETHER OR NOT THEN DUE) UNDER THIS
GUARANTY, TOGETHER WITH ALL COSTS OF LEGAL PROCEEDINGS AND A REASONABLE
ATTORNEYS’ FEE FOR COLLECTION, WITH RELEASE OF ALL ERRORS, WAIVER OF APPEALS,
AND WITHOUT STAY OF EXECUTION. THE GUARANTOR HEREBY WAIVES ALL RELIEF FROM ANY
AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OR RULES OF COURT NOW OR HEREAFTER
IN EFFECT.

ARTICLE VI. - CONDITIONS OF BORROWING

A. Initial Borrowing. The obligation of the Bank to make the Facilities
available to the Borrowers is subject to the following conditions precedent:

(1) Holdings shall deliver to the Bank a fully executed original of an Amended
and Restated Revolving Note which shall conform to Exhibit C annexed hereto;

(2) The Bank shall have received fully executed originals of any other Loan
Documents;

(3) The Bank shall have received lien searches acceptable to the Bank listing
all effective financing statements which name the Borrowers and the Guarantors
(under their present name and any previous names) as debtor.

(4) [Eastern Alliance, Allied Eastern, Eastern Advantage and Employers Security
shall secure their guarantees under Article V of this Agreement by granting the
Bank a security interest in and/or assignment of the Workers Compensation
Reinsurance Letter of Credit pursuant to such documentation as the Bank shall
reasonably request;]

(5) The Borrowers shall pay the costs and fees of the Bank hereinbefore
described in Article III; and

(6) The Borrowers and the Guarantors shall furnish the Bank with such other
documents, opinions, certificates, evidences and other matters as may be
reasonably requested by the Bank and its counsel.

B. Subsequent Borrowing. The obligation of the Bank to make each Advance under
the Line of Credit, issue a Letter of Credit under the Line of Credit or issue
or renew the Workers Compensation Reinsurance Letter of Credit is subject to the
following conditions precedent:

(1) At the time of each Advance, issuance or renewal (as evidenced by a
certificate executed on behalf of the Borrowers if the Bank shall so require):

(a) Each of the Borrowers shall have complied and shall then be in compliance
with all the terms, covenants and conditions of this Agreement which are binding
on it;

 

13



--------------------------------------------------------------------------------

(b) There shall exist no Event of Default as defined in this Agreement or no
event (including an event caused by such Advance, issuance or renewal) which
would be an Event of Default but for the requirement that notice be given or
time lapse or both;

(c) The representations and warranties contained in Article VII of this
Agreement shall be true and correct in all material respects as of the date of
such Advance, issuance or renewal; and

(d) There shall have been no change which has a Material Adverse Effect (in the
Bank’s reasonable judgment).

(2) All of the Loan Documents shall remain in full force and effect and the
validity of any Loan Document shall not have been contested.

ARTICLE VII. - REPRESENTATIONS AND WARRANTIES

To induce the Bank to enter into this Agreement and to make the Loans, each of
the Borrowers and each of the Guarantors warrants and represents that, as of the
date hereof:

A. Good Standing. Each of the Borrowers and each of the Guarantors is a
corporation, duly organized and existing, in good standing, under the laws of
its state of organization and has the power to own its property and to carry on
its business as it is now being conducted. Each of the Borrowers and each of the
Guarantors is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned by it therein or in
which the transaction of its business makes such qualification necessary.

B. Authority. Each of the Borrowers and each of the Guarantors has full power
and authority to enter into this Agreement and to borrow hereunder, to execute
and deliver the Revolving Note and the Loan Documents (to the extent applicable)
and to incur the obligations provided for herein and in the Loan Documents, all
of which have been duly authorized by all proper and necessary corporate action.
Any consent or approval of stockholders or members of the Borrowers and the
Guarantors, or of any public authority, required as a condition to the legal
validity of this Agreement, the Note or the Loan Documents has been obtained.

C. Binding Agreement. This Agreement constitutes, and the Revolving Note, when
issued and delivered pursuant hereto for value received, and the other Loan
Documents, will constitute the valid and legally binding obligations of the
Borrowers and the Guarantors enforceable in accordance with their terms;
provided, that the validity or enforceability of any provisions in the Loan
Documents, or of any rights granted to the Bank pursuant thereto, may be subject
to and affected by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyances or transfers, or similar laws affecting the
rights of creditors generally and that the right of the Bank to specifically
enforce any provisions of the Loan Documents is subject to general principles of
equity.

 

14



--------------------------------------------------------------------------------

D. Conflicting Agreements. There is no charter, by-law or preference stock
provision(s) of the Borrowers and the Guarantors and no provision(s) of any
existing mortgage, indenture, contract or agreement binding on the Borrowers and
the Guarantors or affecting their property, which would conflict with or in any
way prevent the execution, delivery, or carrying out of the terms of this
Agreement, the Revolving Note or the Loan Documents.

E. Financial Statements. All financial statements of the Borrowers and the
Guarantors heretofore delivered to the Bank have been prepared in accordance
with GAAP applied on a consistent basis and present fairly in all material
respects the financial position of the subject entities on a consolidated basis;
provided, however, that the financial statements for Eastern Alliance and Allied
Eastern were prepared using statutory accounting principles. Neither of the
Borrowers nor any of the Guarantors have, on the date hereof, any material
non-ordinary course of business, contingent liabilities, liabilities for taxes
(other than those not yet due and payable), unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said balance
sheets (including the footnotes thereof) as at said dates. Since the date of
such financial statements no event or condition has occurred which could result
in a Material Adverse Effect. In any certificates delivered to the Bank after
the date of this Agreement which certify the truth and accuracy of the
representations, or at any time that these representations shall be deemed
restated, this representation shall be deemed to apply to financial statements
which the Borrowers and the Guarantors have most recently delivered to the Bank
pursuant to Article VIII(C) as of the time of such certification.

F. Full Disclosure. None of the information with respect to the Borrowers or the
Guarantors which has been furnished to the Bank in connection with the
transactions contemplated hereby is false or misleading with respect to any
material fact, or omits to state any material fact necessary in order to make
the statements therein not misleading.

G. Statutory Compliance. Each of the Borrowers and each of the Guarantors is in
compliance, in all material respects, with all statutes, regulations,
ordinances, directives, and orders of every federal, state, municipal or other
governmental authority which has or claims jurisdiction over it, any of its
assets, or any person in any capacity under which it would be responsible for
the conduct of such person and does not use any of its assets in violation of
any insurance policy carried by it.

H. Litigation. There are no suits or proceedings pending or, to the best
knowledge of the Borrowers and the Guarantors, threatened against or affecting
the Borrowers or any of the Guarantors which, if adversely determined, would
have a Material Adverse Effect and which have not been disclosed in writing to
the Bank. There are no proceedings by or before any governmental commission,
board, bureau or other administrative agency pending, or, to the best knowledge
of the Borrowers or any of the Guarantors, threatened against the Borrowers or
any of the Guarantors, which, if adversely determined, would have a Material
Adverse Effect and which has not been disclosed in writing to the Bank.

I. Labor Disputes and Acts of God. Neither the business nor the properties of
the Borrowers or any of the Guarantors are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance) materially and adversely affecting such
business properties or the operation of the Borrowers or any of the Guarantors.

 

15



--------------------------------------------------------------------------------

J. Other Agreements. Neither the Borrowers nor any of the Guarantors is a party
to any indenture, loan, or credit agreement, or to any lease or other agreement
or instrument, or subject to any charter or corporate restriction which could
have a material adverse effect on the business, properties, assets, operations,
or conditions, financial or otherwise, of either of the Borrowers or any of the
Guarantors, or the ability of the Borrowers or any of the Guarantors to carry
out its obligations under the Loan Documents to which it is a party. Neither of
the Borrowers nor any of the Guarantors are in default in any respect in the
performance, observance, or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument material to its business to
which it is a party.

K. No Defaults on Outstanding Judgments or Orders. Borrower and each of the
Guarantors has satisfied all nonappealable judgments and neither of the
Borrowers nor any of the Guarantors is in default with respect to any
nonappealable judgment, writ, injunction, decree, rule, or regulation of any
court, arbitrator, or federal, state, municipal, or other governmental
authority, commission, board, bureau, agency or instrumentality, domestic or
foreign.

L. Taxes. All tax returns of the Borrowers and the Guarantors required to be
filed have been duly filed, and all taxes, unemployment contributions, and other
governmental charges of any kind or nature levied, claimed, or assessed against
either of the Borrowers or any of the Guarantors or their properties, assets,
and income which are due and payable, as well as all amounts withheld from
employees’ pay (other than those presently payable without penalty or interest)
have been paid or are being contested in good faith.

M. Licenses. Franchises, Etc. The Borrowers and the Guarantors possess all
material licenses, franchises, patents, licenses, trademarks, service marks,
trademark and service mark rights, trade names, trade name rights and copyrights
necessary to conduct their business substantially as now conducted, and as
proposed to be conducted, in each case subject to no mortgage, pledge, lien,
lease, encumbrance, charge, security interest, title retention agreement or
option which is not permitted by Article IX(B) of this Agreement to exist, and,
without any known conflict with any such rights or assets of others.

N. No Purchase of Margin Stock. No part of the proceeds received by Holdings
from the Advances will be used directly or indirectly for the purpose of
purchasing or carrying, or for payment in full or in part of indebtedness which
was incurred for the purposes of purchasing or carrying, any margin stock as
such term is used and defined in Regulation U of the Board of Governors of the
Federal Reserve System.

J. ERISA. Each of the Borrowers and each of the Guarantors is in compliance in
all material respects with all applicable provisions of ERISA. Neither a
Reportable Event nor a Prohibited Transaction has occurred and is continuing
with respect to any Plan; no notice of intent to terminate a Plan has been
filed, nor has any Plan been terminated; no circumstances exist which constitute
grounds entitling the PBGC to institute proceedings to terminate, or appoint a
trustee to administer, a Plan, nor has the PBGC instituted any such proceedings;
neither of the Borrowers, any of the Guarantors, nor any Commonly Controlled
Entity has completely or partially withdrawn

 

16



--------------------------------------------------------------------------------

from a Multiemployer Plan; each of the Borrowers, each of the Guarantors, and
each Commonly Controlled Entity have met their minimum funding requirements
under ERISA with respect to all of their Plans, and the present value of all
vested benefits under each Plan do not exceed the fair market value of all Plan
assets allocable to such benefits, as determined on the most recent valuation
date of the Plan and in accordance with the provisions of ERISA; and neither the
Borrower, any of the Guarantors, nor any Commonly Controlled Entity has incurred
any liability to the PBGC under ERISA.

P. Ownership and Liens. Each of the Borrowers and each of the Guarantors has
title to, or valid leasehold interests in, all of its properties and assets,
real and personal, including the properties and assets and leasehold interest
reflected in the financial statements referred to in Article VII(E) (other than
any properties or assets disposed of in the ordinary course of business), and
none of the properties and assets owned by either of the Borrowers or any of the
Guarantors and none of their leasehold interests is subject to any Lien, except
such as may be permitted pursuant to Article IX(B) of this Agreement.

Q. Environmental Matters. Each of the Borrowers and each of the Guarantors has
duly complied with, and its businesses, operations, assets, equipment, property,
leaseholds, or other facilities are in substantial compliance with, the
provisions of all federal, state, and local environmental, health, and safety
laws, codes and ordinances, and all rules and regulations promulgated
thereunder.

R. Debt. Exhibit D is a complete and correct list of all credit agreements,
indentures, purchase agreements, guaranties, capital leases, and other
investments, agreements, and arrangements presently in effect providing for or
relating to extensions of credit (including agreements and arrangements for the
issuance of letters of credit or for acceptance financing) in respect of which
either of the Borrowers or any of the Guarantors is in any manner directly or
contingently obligated; and the maximum principal or face amounts of the credit
in question, which are outstanding and which can be outstanding, are correctly
stated, and all Liens of any nature given or agreed to be given as security
therefor are correctly described or indicated in such exhibit.

All representations and warranties contained herein, or in any other agreement
between the Borrowers, the Guarantors, and the Bank, or contained in any
financial statement provided by or on behalf of either of the Borrowers or any
of the Guarantors to the Bank, shall survive the execution of this Agreement,
regardless of any inspection or investigation made by the Bank with respect
thereto, and shall be relied upon by the Bank in connection with any credit or
financial accommodation provided by the Bank to the Borrowers unless written
advice of any change in such representation is provided the Bank by the
Borrowers as provided below. All statements contained in any exhibit annexed
hereto, or in any other statement, certificate, or other instrument delivered by
or on behalf of the Borrowers or any of the Guarantors or by or on behalf of any
guarantor, endorser, or surety of Liabilities shall be deemed representations
and warranties by the Borrowers and the Guarantors under this Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE VIII. - AFFIRMATIVE COVENANTS

Until final payment in full of the indebtedness now existing or hereafter
incurred under this Agreement and the final performance of all its obligations
hereunder, each of the Borrowers and each of the Guarantors agrees that, unless
the Bank shall otherwise consent in writing, it will:

A. Prompt Payment. As to the Borrowers, pay promptly when due all amounts on the
Facilities or otherwise due to the Bank under the Loan Documents, including any
payments required by the Note or under Article II(A)(5) hereunder.

B. Use of Proceeds. As to the Borrowers, use the proceeds of the Facilities only
for the purposes set forth in Article II and will furnish the Bank such evidence
as it may reasonably require with respect to such use.

C. Financial Statements. Furnish the Bank:

(1) Promptly upon filing thereof, copies of all filings made with the Securities
and Exchange Commission (the “SEC”) by Holdings. Holdings shall file all forms,
reports and documents required to be filed by it with the SEC pursuant to the
federal securities laws and the SEC’s rules and regulations thereunder, all of
which, as of their respective dates, shall comply in all material respects with
all applicable requirements of the Securities Exchange Act of 1934, as amended
(collectively, the “Future Holdings SEC Reports”). None of the Future Holdings
SEC Reports, including, without limitation, any financial statements or
schedules included therein, as of their respective dates, shall contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The
consolidated balance sheets and the related consolidated statements of income
and cash flows (including the related notes thereto) of Holdings included in the
Future Holdings SEC Reports, as of their respective dates, shall comply in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, shall be prepared in
accordance with generally accepted accounting principles applied on a basis
consistent with prior periods (except as otherwise noted therein), and shall
present fairly, in all material respects, the consolidated financial position of
Holdings and its consolidated subsidiaries as of their respective dates, and the
consolidated results of their operations and their cash flows for the periods
presented therein (subject, in the case of the unaudited interim financial
statements, to normal year-end adjustments).

(2) Promptly after receipt thereof, copies of reports of examination received
from regulatory agencies having authority over either of the Borrowers or any of
the Guarantors;

(3) Such other financial information and data with respect to the Borrowers and
the Guarantors as may reasonably be requested from time to time by the Bank.

 

18



--------------------------------------------------------------------------------

D. Maintenance of Existence. Preserve and maintain its existence and good
standing in the jurisdiction of its formation, and qualify and remain qualified
as a foreign entity in each jurisdiction in which such qualification is
required.

E. Immediate Notice to Bank. Provide the Bank with timely written notice upon
the occurrence of any of the following events:

(1) any change which has a Material Adverse Effect;

(2) the occurrence, or failure of occurrence, of any event, which occurrence or
failure is, or with the passage of time or giving of notice (or both), would
constitute, an Event of Default (as defined herein); or

(3) any change in a rating assigned by the A. M. Best Company Inc, to either of
the Borrowers or any of the Guarantors.

F. Access to Records. At any reasonable time during normal working hours and
from time to time and upon reasonable written notice to the Borrowers or the
Guarantors, permit the Bank at its expense or any agent or representative
thereof to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, either of the Borrowers or any of
the Guarantors and to discuss the affairs, finances, and accounts of either the
Borrowers or any of the Guarantors with any of their officers and directors and
Holdings’ independent accountants.

G. Maintenance of Records. At all times keep proper books of account, in which
full, true, and accurate entries shall be made of all of the transactions of the
Borrowers and the Guarantors all in accordance with generally accepted
accounting or auditing principles (as applicable) applied consistently with
prior periods to fairly reflect the financial conditions of the Borrowers and
the Guarantors at the close of, and its results of operations for, the periods
in question.

H. Environmental Matters. Be and remain in compliance with the provisions of all
federal, state, and local environmental, health, and safety laws, codes and
ordinances, and all rules and regulations issued thereunder; notify the Bank
promptly of any notice of a hazardous discharge material or environmental
complaint involving a material matter received from any governmental agency or
any other party; notify the Bank promptly of any material hazardous discharge
from or affecting its premises; promptly contain and remove the same, in
compliance with all applicable laws; promptly pay any fine or penalty assessed
in connection therewith or contest same in good faith; permit the Bank at its
expense to inspect the premises, to conduct tests thereon, and to inspect all
books, correspondence, and records pertaining thereto; and at the Bank’s
request, and at the Borrowers’ expense, provide a report of a qualified
environmental engineer, satisfactory in scope, form, and content to the Bank,
and such other and further assurances reasonably satisfactory to the Bank that
the condition has been corrected.

I. Regulatory Compliance. Each of the Borrowers and each of the Guarantors shall
remain in compliance, in all material respects, with all statutes, regulations,
ordinances, directives, and orders of every federal, state, municipal or other
governmental authority which has or claims jurisdiction over it, any of its
assets, or any person in any capacity under which it

 

19



--------------------------------------------------------------------------------

would be responsible for the conduct of such person and does not use any of its
assets in violation of any insurance policy carried by it. The foregoing shall
include, without limitation, all capital and liquidity regulatory requirements
applicable to a Borrower or any Guarantor.

ARTICLE IX. - NEGATIVE COVENANTS

Until final payment in full of the indebtedness now existing or hereafter
incurred under this Agreement and the final performance of all its obligations
hereunder, neither of the Borrowers nor any of the Guarantors shall, without the
express prior written consent of the Bank:

A. Nature and Scope of Business. Enter into any type of business other than that
in which it is presently engaged, or otherwise significantly change the scope or
nature of its business.

B. Liens and Mortgages. Create, incur, assume or suffer to exist, any mortgage,
security interest, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets, now or hereafter owned, other than (a) liens in
favor of the Bank; (b) liens under workmen’s compensation, unemployment
insurance and social security or similar laws; (c) liens imposed by law, such as
carriers, warehousemen’s or mechanic’s liens, incurred in good faith in the
ordinary course of business which are not past due for more than thirty
(30) days or which are being contested in good faith by appropriate proceedings,
a stay of execution having been served; and (d) purchase money security
interests to secure borrowings permitted under Article IX(C)(3) herein.

C. Indebtedness. Create, incur, assume, or suffer to exist any Indebtedness,
except:

(1) Borrowings pursuant to this Agreement;

(2) Unsecured trade credit incurred in the ordinary course of business which are
paid in a timely manner;

(3) Purchase money indebtedness for acquisition of equipment or real property;

(4) Other obligations to the Bank;

(5) Borrowings used to prepay in full borrowings under this Agreement; and

(6) Debt which on the date of this Agreement was already outstanding as
reflected on Exhibit D hereto; provided, however, that any prepayments,
renewals, extensions or refinancings thereof shall not increase the current
amount thereof.

D. Guaranties, Etc. Assume, guaranty, endorse, or otherwise be or become
directly or contingently responsible or liable (including, but not limited to,
an agreement to purchase any obligation, stock, assets, goods, or services, or
to supply or advance any funds, assets, goods, or services, or an agreement to
maintain or cause such Person to maintain a minimum working capital or net
worth, or otherwise to assure the creditors of any Person against loss) for
obligations of any

 

20



--------------------------------------------------------------------------------

Person other than the Borrowers or the Guarantors, except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

E. Loans and Advances. Make any loans or advances to any non-affiliated
individual, firm or corporation in excess of the aggregate amount of Five
Hundred Thousand Dollars ($500,000) in any fiscal year.

F. Hazardous Materials. Shall not, other than in the ordinary course of business
and in accordance with all applicable laws and regulations:

(1) Store or dispose of any hazardous material or oil on any site or vessel
owned, occupied, or operated by a Borrower or by any person for whose conduct
such Borrower is responsible; or

(2) Directly or indirectly transport or arrange for the transport of any
hazardous material or oil.

Each of the Borrowers and each of the Guarantors agree, separate from any of
their promises or covenants in the Loan Documents, to indemnify, protect and
hold harmless, the Bank, its directors, officers, employees, agents and assigns
from and against all claims, actual damages, punitive damages, injuries, costs,
response costs, losses, demands, debts, liens, liabilities, causes of action,
suits, legal or administrative proceedings, interest, fines, charges, penalties
and expenses (including but not limited to attorney’s fees, engineering
consultants and other expert witnesses incurred in connection with defending any
properties or in enforcing this indemnity) incurred as a result of repair,
clean-up or detoxification, or preparation and implementation of any removal,
remedial response, closure or any other plan concerning any hazardous substance,
on, under or about any property of the Borrowers or the Guarantors regardless of
whether undertaken due to governmental action.

G. Transactions With Affiliates. Enter into any transactions, including, without
limitation, the purchase, sale, or exchange of property or the rendering of any
service, with any Affiliate, except in the ordinary course of and pursuant to
the reasonable requirements of its business and upon fair and reasonable terms
no less favorable to the Borrowers or the Guarantors than would obtain in a
comparable arm’s-length transaction with a person which is not an Affiliate.

ARTICLE X. - RIGHTS AND REMEDIES OF THE

BANK UPON AN EVENT OF DEFAULT

Automatically upon the occurrence of an Event of Default under clause (ix) or
(x) of the definition of Event of Default, (i) the entire unpaid principal
balance of the Revolving Note, and accrued interest and fees, if any, thereon,
and all other amounts payable by the Borrowers to the Bank, under the Loan
Documents or otherwise, shall immediately become due and payable without further
demand, notice or protest, all of which are hereby expressly waived, (ii) the
Bank may proceed to protect and enforce its rights, at law, in equity, or
otherwise, against the obligations to the Bank, either jointly or severally, and
(iii) no further Letters of Credit shall be issued under the Line of Credit, the
Workers Compensation Reinsurance Letter of Credit shall

 

21



--------------------------------------------------------------------------------

not be renewed, no further Advances under the Line of Credit shall be available
and any commitment to make loans under any other agreement with the Borrowers or
any Guarantor shall immediately cease and terminate. At the election of the Bank
upon the occurrence of any Event of Default other than under clause (ix) or
(x) of the definition of Event of Default, (i) the entire unpaid principal
balance of the Revolving Note, and accrued interest and fees, if any, thereon,
and all other amounts payable by the Borrowers to the Bank (including
Reimbursement Obligations), under the Loan Documents or otherwise, shall
immediately become due and payable without further demand, notice or protest,
all of which are hereby expressly waived, (ii) the Bank may proceed to protect
and enforce its rights, at law, in equity, or otherwise, against the obligations
to the Bank, either jointly or severally, and/or (iii) no further Letters of
Credit shall be issued under the Line of Credit, the Workers Compensation Letter
of Credit shall not be renewed, no further Advances shall be available under the
Line of Credit, and any commitment to make loans under any other agreement with
either of the Borrowers or any Guarantor shall immediately cease and terminate.

ARTICLE XI. - MISCELLANEOUS PROVISIONS

A. Entire Agreement and Waivers. This Agreement, the Revolving Note and the Loan
Documents together constitute the entire agreement between the Borrowers, the
Guarantors and the Bank and no covenant, term, condition or other provision
thereof nor any default in connection therewith may be waived except by an
instrument in writing signed by the Bank and delivered by mail to the Borrowers.
The Loan Documents may not be amended in any respect except by a written
instrument signed by the parties thereto. The Bank’s failure to exercise or
enforce any of its rights, powers or privileges under this Agreement, the
Revolving Note or the Loan Documents shall not operate as a waiver thereof. In
the event of any conflict between the terms, covenants, conditions and
restrictions contained in the Loan Documents, the term, covenant, condition or
restriction which confers the greatest benefit upon the Bank shall control.

B. Remedies Cumulative. All remedies provided under this Agreement, the Note and
the Loan Documents or afforded by law shall be cumulative and available to the
Bank until all of the obligations of the Borrowers to the Bank have been paid in
full.

C. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement, the Note
and the Loan Documents shall be construed and their provisions interpreted under
and in accordance with the laws of the Commonwealth of Pennsylvania. Each of the
Borrowers and each of the Guarantors, to the extent it may legally do so, hereby
consents to the jurisdiction of the courts of the Commonwealth of Pennsylvania
and the United States District Court for the Middle District of the Commonwealth
of Pennsylvania, as well as to the jurisdiction of all courts from which an
appeal may be taken from such courts for the purpose of any suit, action or
other proceeding arising out of any of its obligations hereunder or with respect
to the transactions contemplated hereby, and expressly waive any and all
objections they may have to venue in any such courts.

Each party to this Agreement agrees that any suit, action or proceeding, whether
claim or counterclaim, brought or instituted by any party hereto or any
successor or assign of any party, on or with respect to this Agreement or the
dealings of the parties with respect hereto, shall be tried only by a court and
not by a jury. EACH PARTY HEREBY KNOWINGLY,

 

22



--------------------------------------------------------------------------------

VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
SUIT, ACTION OR PROCEEDING. EACH OF THE BORROWERS AND EACH OF THE GUARANTORS
ACKNOWLEDGES AND AGREES THAT THIS PROVISION IS A SPECIFIC AND MATERIAL ASPECT OF
THIS AGREEMENT AND THAT THE BANK WOULD NOT EXTEND CREDIT TO THE BORROWER IF THE
WAIVERS SET FORTH IN THIS PROVISION WERE NOT A PART OF THIS AGREEMENT.

D. Assurance of Execution and Delivery of Additional Instruments. The Borrowers
and the Guarantors agree to execute and deliver, or to cause to be executed and
delivered, to the Bank all such further instruments, and to do or cause to be
done all such further acts and things, as the Bank may reasonably request or as
may be necessary or desirable to effect further the purposes of this Agreement
and the collection of the Revolving Note and any security therefor.

E. Notices. Any notice that may be required hereunder shall be given by
registered or certified mail, return receipt requested, postage prepaid and
shall be effective on the date of the first attempted delivery thereof by the
U.S. Postal Service, as shown on the registered or certified mail return receipt
for such notice addressed to the parties at the addresses set forth at the
beginning of the Agreement.

F. Assignment by Bank; Assignees. If at any time, by assignment, participation
or otherwise, the Bank transfers any Liabilities and its rights in collateral
therefor, such transfer shall carry with it the powers and rights of the Bank
under this Agreement with respect to the Liabilities and the collateral so
transferred and the transferee shall become vested with such powers and rights,
whether or not they are specifically referred to in the instrument evidencing
the transfer. If, and to the extent that the Bank retains Liabilities and
collateral, the Bank shall continue to have the rights and powers herein set
forth with respect thereto. The Bank shall have the right to sell participations
in the Loans without notice to the Borrowers. The Borrowers may not assign any
of their rights under this Agreement or any of the Loan Documents.

This Agreement shall be binding upon and inure to the benefit of the Bank and
the Borrowers, the Guarantors, their successors, assigns, heirs and personal
representatives; provided, however, the rights of the Borrowers hereunder are
not assignable or transferable without the consent of the Bank. All of the
rights of the Bank hereunder shall inure to the benefit of any participating
bank or banks and its or their successors and assigns.

G. Expenses. The Borrowers covenant and agree that they shall pay to the Bank,
on demand, any and all reasonable out-of-pocket expenses, including reasonable
attorneys’ fees incurred or paid by the Bank or any participant in protecting or
enforcing its rights under this Agreement, including the costs of preparation of
this Agreement and its supporting documents including all filing and appraisal
fees.

H. Severability. If any term, condition, or provision of this Agreement or any
Loan Document or the application thereof to any person or circumstance shall, to
any extent, be held invalid or unenforceable according to law, then the
remaining terms, conditions, and provisions of this Agreement or any Loan
Document, or the application of any such invalid or

 

23



--------------------------------------------------------------------------------

unenforceable term, condition or provision to persons or circumstances other
than those to which it is held invalid or unenforceable, shall not be affected
thereby, and each term, condition, and provision of this Agreement or any Loan
Document shall be valid and enforced to the fullest extent permitted by law.

I. Execution in Counterparts. This Agreement and the other Loan Documents may be
executed in any number of counterparts and by different parties hereto or
thereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts of the Agreement
or the applicable other Loan Documents, as the case may be, taken together shall
constitute but one and the same instrument.

J. Maximum Lawful Interest Rate. Notwithstanding any provision contained in this
Agreement or the Revolving Note, the total liability of the Borrowers for
payment of interest pursuant to this Agreement and the Revolving Note shall not
exceed the maximum amount of such interest permitted by law to be charged,
collected, or received from the Borrowers, and if any payments by the Borrowers
include interest in excess of such a maximum amount, each Lender shall apply
such excess to the reduction of the unpaid principal amount due pursuant to this
Agreement and the Revolving Note, or if none is due, such excess shall be
refunded to the Borrowers.

 

24



--------------------------------------------------------------------------------

EASTERN ALLIANCE INSURANCE COMPANY By:  

LOGO [g284560ex10_13pg26a.jpg]

 

Its Duly Authorized Vice President By:  

LOGO [g284560ex10_13pg26b.jpg]

 

Its Duly Authorized Treasurer ALLIED EASTERN INDEMNITY COMPANY By:  

LOGO [g284560ex10_13pg26c.jpg]

 

Its Duly Authorized Vice President By:  

LOGO [g284560ex10_13pg26d.jpg]

 

Its Duly Authorized Treasurer EASTERN ADVANTAGE ASSURANCE COMPANY By:  

LOGO [g284560ex10_13pg26e.jpg]

 

Its Duly Authorized Vice President By:  

LOGO [g284560ex10_13pg26f.jpg]

 

Its Duly Authorized Treasurer

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Guarantors and the Bank have executed
this Agreement by their duly authorized officers as of the      day of December,
2011.

 

EASTERN INSURANCE HOLDINGS, INC. By:  

LOGO [g284560ex10_13pg25a.jpg]

 

Its Duly Authorized Vice President By:  

LOGO [g284560ex10_13pg25b.jpg]

 

Its Duly Authorized Treasurer EASTERN RE LTD., S.P.C. By:  

LOGO [g284560ex10_13pg25c.jpg]

 

Its Duly Authorized Vice President By:  

LOGO [g284560ex10_13pg25d.jpg]

 

Its Duly Authorized Treasurer GLOBAL ALLIANCE HOLDINGS, LTD. By:  

LOGO [g284560ex10_13pg25e.jpg]

 

Its Duly Authorized Vice President By:  

LOGO [g284560ex10_13pg25f.jpg]

 

Its Duly Authorized Treasurer

 

25



--------------------------------------------------------------------------------

EMPLOYERS SECURITY INSURANCE COMPANY By:  

LOGO [g284560ex10_13pg027a.jpg]

 

Its Duly Authorized Vice President By:  

LOGO [g284560ex10_13pg27b.jpg]

 

Its Duly Authorized Treasurer EMPLOYERS ALLIANCE, INC. By:  

LOGO [g284560ex10_13pg027b.jpg]

 

Its Duly Authorized Vice President By:  

LOGO [g284560ex10_13pg27d.jpg]

 

Its Duly Authorized Treasurer EASTERN SERVICES CORPORATION By:  

LOGO [g284560ex10_13pg27e.jpg]

 

Its Duly Authorized Vice President By:  

LOGO [g284560ex10_13pg27f.jpg]

 

Its Duly Authorized Treasurer



 

FULTON BANK, N.A. By:  

LOGO [g284560ex10_13p27gn.jpg]

TIMOTHY L. PEACHEY SVP

Its Duly Authorized  

SENIOR VICE PRESIDENT

 

27



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   -    Definitions Exhibit B      Workers Compensation Reinsurance
Letter of Credit Exhibit C   -    Form of Revolving Note Exhibit D   -    Debt

 

28



--------------------------------------------------------------------------------

DEFINITIONS

“Account”: Holdings’ deposit account with the Bank.

“Advances”: the advances provided for by Article II(A) hereof.

“Agreement”: this Loan Agreement, as amended, supplemented, or modified from
time to time.

“Allied Eastern”: Allied Eastern Indemnity Company.

“Authorized Officer”: the individuals specified in Article II(A)(3)(c).

“Bank”: Fulton Bank, N.A.

“Borrower”: each of Holdings and Eastern Re.

“Borrowers”: Holdings and Eastern Re.

“Business Day”: any day other than a Saturday, Sunday, or other day on which
commercial banks in Pennsylvania are authorized or required to close under the
laws of the Commonwealth of Pennsylvania.

“Change in Control”: means any of the following:

(i) the occurrence of, or execution of an agreement providing for, a sale of all
or substantially all (fifty percent (50%) or more) of the assets of either of
the Borrowers or any of the Guarantors to an entity not controlled by the direct
or indirect owners of either of the Borrowers or of the Guarantors; or

(ii) the occurrence of, or execution of an agreement providing for, a
reorganization, merger, consolidation or similar transaction involving the
Borrowers, unless (A) the shareholders or the members, as applicable, either of
the Borrower or any of the Guarantors immediately prior to the consummation of
any such transaction will initially own securities representing a majority of
the voting power of the surviving or resulting entity, and (B) such directors of
such Borrower or such Guarantor immediately prior to the consummation of such
transaction will initially represent a majority of the directors of the
surviving or resulting entity “Debit Balance”: the meaning set forth in the
Revolving Note.

“Default Rate”: rate at which Advances shall bear interest during the existence
of any Event of Default.

“Dollars” and “$”: lawful money of the United States of America.

“Eastern Alliance”: Eastern Alliance Insurance Company.

“Eastern Re”: Eastern Re Ltd., S.P.C.

 

29



--------------------------------------------------------------------------------

“Event of Default”: the occurrence or existence of any one or more of the
following events:

(i) If any material statement, representation or warranty made by either of the
Borrowers or any of the Guarantors in the Loan Documents or in connection
therewith or any financial statement, report, schedule, or certificate furnished
by either of the Borrowers or any of the Guarantors, or any of their officers or
accountants to the Bank during the term of this Agreement shall prove to have
been false or misleading when made, or subsequently becomes false or misleading,
in any material respect;

(ii) Default by either Borrower in payment within fifteen (15) business days of
the due date of any principal or interest called for under the Loan Documents
(including, without limitation, the Revolving Note);

(iii) Either Borrower or any Guarantor shall fail to timely observe, comply with
or perform any covenant or other term or provision in Article IX(A), IX(B),
IX(E), IX(I) or X herein;

(iv) Either Borrower or any Guarantor shall fail to timely observe, comply with
or perform any covenant or other term or provision contained herein or in any of
the other Loan Documents other than as set forth in (iii) above and such failure
shall continue for a period of thirty (30) days or more following receipt of
written notice thereof from the Bank;

(v) The occurrence of an event of default not cured within any applicable remedy
period, under any other obligations of either Borrower or any Guarantor to the
Bank, whether created prior to, concurrent with, or subsequent to obligations
arising out of the Loan Documents;

(vi) The occurrence of any event of default not cured within any applicable
remedy period, under any other obligation of either Borrower or any Guarantor
for borrowed money or any lease in an aggregate amount which will have a
Material Adverse Effect;

(vii) The dissolution, termination of existence, merger or consolidation of
either Borrower or any Guarantor or a sale of all or substantially all of the
assets of either Borrower or any Guarantor out of the ordinary course of
business unless part of a corporate reorganization which does not result in a
change of ultimate ownership;

(viii) A Change of Control of either Borrower or any Guarantor;

(ix) Either Borrower or any Guarantor shall (a) apply for or consent to the
appointment of a receiver, trustee or liquidator of any of its property,
(b) become insolvent, (c) admit in writing its inability to pay its debts as
they mature, (d) generally fail to pay debts as they become due, (e) make a
general assignment for the benefit of creditors, (f) be adjudicated bankrupt or
insolvent, (g) file a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization to take advantage of any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law or (h) offer or
enter into any composition, extension or arrangement seeking relief or extension
of its debts;

 

30



--------------------------------------------------------------------------------

(x) Proceedings shall be commenced, or an order, judgment or decree shall be
entered, without the application, approval or consent of either Borrower or any
Guarantor, in or by any court of competent jurisdiction, relating to the
bankruptcy, dissolution, liquidation, reorganization or the appointment of a
receiver, trustee or liquidator of such Borrower or such Guarantor, or of all or
a substantial part of its assets, and such proceedings, order, judgment or
decree shall continue undischarged or unstayed for a period of sixty (60) days;

(xi) One or more final and unappealable judgments for the payment of money in an
amount which will have a Material Adverse Effect shall be rendered against
either Borrower or any Guarantor and the same shall remain undischarged for a
period of sixty (60) days, during which period execution shall not be
effectively stayed;

(xii) Any of the Loan Documents shall at any time cease to be in full force and
effect or shall be declared null and void or the validity and enforceability
thereof shall be contested by the party or parties thereto or such party or
parties shall deny any further liability or obligation thereunder; or

(xiii) Any event which results in a Material Adverse Effect.

“Facilities”: the Workers Compensation Reinsurance Letter of Credit Facility and
the Line of Credit.

“Future Holdings SEC Reports” has the meaning given in Section IX(C)(1).

“GAAP”: generally accepted accounting principles as in effect on December 31,
2005 and as may be amended from time to time, applied in a manner consistent
with the preparation of the financial statements of Holdings.

“Guarantor”: each of Global Alliance Holdings, Ltd., Eastern Alliance Indemnity
Company, Allied Eastern Indemnity Company, Eastern Advantage Assurance Company,
Employers Security Insurance Company, Employers Alliance, Inc. and Eastern
Services Corporation.

“Guarantors”: Global Alliance Holdings, Ltd., Eastern Alliance Indemnity
Company, Allied Eastern Indemnity Company, Eastern Advantage Assurance Company,
Employers Security Insurance Company, Employers Alliance, Inc. and Eastern
Services Corporation.

“Holdings”: Eastern Insurance Holdings, Inc.

“Interest Period”: means, with respect to an Advance, (a) initially, the period
commencing on the borrowing date hereunder and ending on the last day of the
calendar month in which the borrowing takes place, and (b) thereafter, each
period commencing on the first day of the calendar month beginning immediately
after the preceding Interest Period and ending on the last day of that same
calendar month.

 

31



--------------------------------------------------------------------------------

“Letters of Credit”: means standby and commercial letters of credit for
Holdings’ account.

“Liabilities”: any and all liabilities of the Borrowers to the Bank of every
kind and description, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, pursuant to this Agreement
including, without limitation, payment under the Revolving Note or payment of
Reimbursement Obligations. “Liabilities” include obligations to perform acts and
refrain from taking action as well as obligations to pay money.

“LIBOR Rate” means a rate of interest equal to the London Interbank Offered Rate
for maturities of one month, expressed as an annual yield, as reported in The
Wall Street Journal or a comparable source on the date the quote by the Bank is
given.

“Lien”: any mortgage, deed of trust, pledge, security interest, encumbrance,
lien or charge of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, any lease in
the nature thereof, and the filing of or agreement to give any financing
statement under the Uniform Commercial Code of any jurisdiction).

“Line of Credit”: the Line of Credit provided for by Article II(A) hereof.

“Line of Credit Availability”: the availability, subject to the terms of this
Agreement, to Holdings of Advances up to but not exceeding the aggregate amount
of the Line of Credit at any one time.

“Loan Documents”: this Agreement, the Revolving Note, the documents referred to
in Article II of this Agreement and any other documents now or hereafter
executed by the Borrowers and the Guarantors and delivered to the Bank, the
purpose of which is to evidence or secure the Liabilities and the Borrowers’ and
the Guarantors’ obligations under this Agreement or any other Loan Document, and
all amendments, modifications, extensions, renewals or restatements of the
foregoing.

“Material Adverse Effect”: any material adverse effect on:

(a) the business, condition (financial or otherwise), operations, properties or
prospects of either Borrower and any of the Guarantors, considered on a
consolidated basis,

(b) the ability of either Borrower and the Guarantors considered on a
consolidated basis to perform their obligations under the Loan Documents, or

(c) the binding nature, validity or enforceability of any of the Loan Documents
as an obligation of either Borrower or any Guarantor.

A Material Adverse Effect shall include, without limitation, any of the
following with respect to either Borrower or any of the Guarantors:

(i) Triggering of “company action level” status under the risk-based capital
requirements promulgated by the NAIC and the Pennsylvania Department of
Insurance;

 

32



--------------------------------------------------------------------------------

(ii) Four or more financial ratios under the Insurance Regulatory Information
System of the NAIC fall outside of the ranges deemed acceptable by the NAIC; or

(iii) A reduction in the rating assigned by the A.M. Best Company, Inc. to
either Borrower or any of the Guarantors below the financial strength rating of
[B++].

“Maturity Date”: May 1, 2012, as such date may be extended pursuant to this
Agreement.

“NAIC”: The National Association of Insurance Commissioners (“NAIC”).

“Original Facilities”: credit facilities made available under the Original Loan
Agreement that include the Original Letter of Credit Facility and the Line of
Credit.

“Original Letter of Credit Facility”: letter of credit facility made available
under the Original Loan Agreement with a maximum credit availability of Thirty
Million Dollars ($30,000,000.00) to Eastern Re.

“Original Loan Agreement”: Loan Agreement between the Bank , the Borrower and
the Guarantors dated as of December 17, 2007.

“Payment Date”: dates on which payments are to be made by Holdings to the Bank
as further defined in Article II(5)(a).

“Revolving Note”: the Revolving Credit Term Promissory Note in the form of
Exhibit A hereto which is to be executed on behalf of Holdings in order to
evidence the Line of Credit.

“Rate Determination Date” means, for each Interest Period, the twenty fifth
(25th) day of the immediately preceding month; provided, however, if the twenty
fifth (25th) day of the preceding month is not a day on which the Wall Street
Journal is published, then the next following day on which the Wall Street
Journal is published and quotes the then current LIBOR Rate.

“Reimbursement Obligations” means a Borrower’s obligation to immediately
reimburse the Bank for any amounts paid by the Bank upon any demand for payment
of drawing under any Letter of Credit or the Workers Compensation Reinsurance
Letter of Credit, as applicable.

“SEC” means the Securities and Exchange Commission.

“Unused Line Amount”: means, on a particular date, the overall amount of the
unused Line of Credit Availability (the amount of the Line of Credit
Availability less the amount of the Line of Credit outstanding).

“Workers Compensation Reinsurance Letter of Credit”: the letter of credit
provided for by Article II(B) hereof.

 

33



--------------------------------------------------------------------------------

“Workers Compensation Reinsurance Reimbursement Obligations”: the reimbursement
obligations of Eastern Re in connection with Workers Compensation Reinsurance
Letter of Credit.

 

34



--------------------------------------------------------------------------------

LOGO [g284560ex10_13fultonbank.jpg]

 

 

LETTER OF CREDIT GROUP

 

EXHIBIT B

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER: D005961

PAGE    1

 

ISSUE DATE:    DECEMBER 21, 2011 EXPIRY DATE:    DECEMBER 21, 2012 AMOUNT: USD
10,000,000.00 BENEFICIARY:   

EASTERN ALLIANCE INSURANCE COMPANY

ALLIED EASTERN INDEMNITY COMPANY

EASTERN ADVANTAGE ASSURANCE COMPANY

EMPLOYERS SECURITY INSURANCE COMPANY

25 RACE AVE.

LANCASTER, PA 17603

APPLICANT:   

EASTERN RE LTD., S.P.C.

BUILDING 3, 2ND FLOOR

GOVERNORS SQUARE

23 LIME TREE BAY AVENUE

P.O. BOX 1363 KY1-1108

GRAND CAYMAN

CAYMAN ISLANDS

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT NO. D005961 IN
FAVOR OF THE AFORESAID ADDRESSEE (“BENEFICIARY”) FOR DRAWINGS UP TO $
10,000,000.00 (TEN MILLION AND 00/100 U.S. DOLLARS) EFFECTIVE IMMEDIATELY. THIS
STANDBY LETTER OF CREDIT IS ISSUED, PRESENTABLE AND PAYABLE AT OUR OFFICE AT ONE
PENN SQUARE, ATTN: LETTER OF CREDIT DEPARTMENT, LANCASTER, PA 17602 AND EXPIRES
WITH THE CLOSE OF BUSINESS ON DECEMBER 21, 2012.

THE TERM “BENEFICIARY” INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED
BENEFICIARY INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR,
RECEIVER OR CONSERVATOR. DRAWINGS BY ANY LIQUIDATOR, REHABILITATOR, RECEIVER OR
CONSERVATOR SHALL BE FOR THE BENEFIT OF ALL THE BENEFICIARY’S POLICYHOLDERS.

WE HERE UNDERTAKE TO PROMPTLY HONOR YOUR SIGHT DRAFT(S) DRAWN ON US, MARKED,
“DRAWN UNDER FULTON BANK, N.A., STANDBY LETTER OF CREDIT NO. D005961 DATED
DECEMBER 21, 2011”, FOR ALL OR ANY PART OF THIS STANDBY LETTER OF CREDIT IF
PRESENTED AT OUR OFFICE SPECIFIED IN PARAGRAPH ONE ON OR BEFORE THE EXPIRY DATE
OR ANY AUTOMATICALLY EXTENDED EXPIRY DATE.

 

 

One Penn Square, Lancaster, PA 17602 — 800.610.3924 — FAX: 717.390.2285 — SWIFT:
FLBKUS33 — fultonbank.com

Fulton Bank, N.A. Member FDIC. Member of the Fulton Financial Family.



--------------------------------------------------------------------------------

LOGO [g284560ex10_13fultonbank.jpg]

 

 

LETTER OF CREDIT GROUP

 

EXHIBIT B

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER: D005961

PAGE    2

EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENT, CONDITION OR QUALIFICATION. THE OBLIGATION OF FULTON BANK, N.A. UNDER
THIS STANDBY LETTER OF CREDIT IS THE INDIVIDUAL OBLIGATION OF FULTON BANK, N.A.,
AND IS IN NO WAY CONTINGENT UPON REIMBURSEMENT WITH RESPECT THERETO OR UPON OUR
ABILITY TO PERFECT ANY LIEN, SECURITY INTEREST OR ANY OTHER REIMBURSEMENT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT IS DEEMED TO BE
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR 1 (ONE) YEAR FROM THE EXPIRY DATE
HEREOF, OR ANY FUTURE EXPIRATION DATE, UNLESS THIRTY (3 0) DAYS PRIOR TO ANY
EXPIRATION DATE WE SHALL SEND NOTIFICATION TO YOU BY OVERNIGHT COURIER THAT WE
ELECT NOT TO CONSIDER THIS STANDBY LETTER OF CREDIT EXTENDED FOR ANY SUCH
ADDITIONAL PERIOD.

THIS STANDBY LETTER OF CREDIT IS SUBJECT TO AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK AND THE 2007 REVISION OF THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS OF THE INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION 600)
AND IN THE EVENT OF ANY CONFLICT, THE LAWS OF THE STATE OF NEW YORK WILL
CONTROL. IF THIS STANDBY LETTER OF CREDIT EXPIRES DURING AN INTERRUPTION OF
BUSINESS AS DESCRIBED IN ARTICLE 3 6 OF SAID PUBLICATION 600, FULTON BANK, N.A.,
HEREBY SPECIFICALLY AGREES TO EFFECT PAYMENT IF THIS STANDBY LETTER OF CREDIT IS
DRAWN AGAINST WITHIN THIRTY (30) DAYS AFTER RESUMPTION OF BUSINESS.

 

VERY TRULY YOURS, FULTON BANK, N.A.

 

AUTHORIZED SIGNATURE

 

 

One Penn Square, Lancaster, PA 17602 — 800.610.3924 — FAX: 717.390.2285 — SWIFT:
FLBKUS33 — fultonbank.com

Fulton Bank, N.A. Member FDIC. Member of the Fulton Financial Family.



--------------------------------------------------------------------------------

This Note is intended to amend, restate and supersede that certain Revolving
Line of Credit Term Promissory Note dated December 17, 2007, in the maximum
principal amount of Two Million Six Hundred Thousand Dollars ($2,600,000.00)
from the Borrower, as amended from time to time (the “Original Note”). The
principal amount of this Note, including, without limitation, all amounts
outstanding hereunder, represents a continuation, rearrangement and extension
of, but not a novation, release, satisfaction or payment of, the principal
amount outstanding under the Original Note as of the date of this Note.

AMENDED AND RESTATED REVOLVING

LINE OF CREDIT TERM PROMISSORY NOTE

 

$10,000,000.00    December 21st, 2011

FOR VALUE RECEIVED, EASTERN INSURANCE HOLDINGS, INC., a Pennsylvania corporation
(the “Borrower”), promises to pay to the order of FULTON BANK, N.A., a national
banking association (the “Bank”), at any of the Bank’s banking offices, the
principal sum of Ten Million Dollars ($10,000,000.00) (or such lesser amount as
shall equal the aggregate unpaid principal amount hereof), with interest from
the date hereof at the rate specified below, payable as provided below.

LOAN AGREEMENT - This Note is the Line of Credit Note referred to in the Amended
and Restated Loan Agreement of even date between the Borrower, certain
affiliates of the Borrower and the Bank (the “Loan Agreement”). This Note is
issued subject to the terms and conditions of the Loan Agreement and is entitled
to all of the benefits contained in and all of the security referred to in the
Loan Agreement. Capitalized but undefined terms used herein shall have the
meanings ascribed to them in the Loan Agreement.

INTEREST RATE - Principal outstanding under this Note shall bear interest at the
interest rate set forth in the Loan Agreement. All interest shall be computed
for the actual number of days elapsed on the basis of a year consisting of 360
days.

PAYMENT OF PRINCIPAL AND INTEREST - Until such time as this Note becomes due and
payable, the Borrower shall make monthly payments of interest only on the then
outstanding balance hereof, payable in arrears, with the first payment being
made on January 17, 2012, with subsequent payments being made on the
corresponding day of each succeeding month (each a “Payment Date”). Such
payments shall be based on a statement from the Bank which may be based on
estimates of the principal amount outstanding and the interest rate for the
applicable payment period. Any required adjustment as a result of a difference
between such estimates and actual amounts shall be reflected in the subsequent
statement. There shall be due and payable from the Borrower to the Bank, and the
Borrower shall immediately repay to the Bank, upon written notice from the Bank
to the Borrower, from time to time, any amount by which the Debit Balance



--------------------------------------------------------------------------------

under this Note exceeds the then applicable Line of Credit Availability. The
entire outstanding principal balance of the Line of Credit, together with all
accrued interest and fees, if any, shall be due and payable, without further
demand or notice, if not due and payable before, on the Maturity Date in the
event the Line of Credit Availability is not renewed.

LATE CHARGE - Borrower also promises to pay to the Bank as a late charge and not
as additional interest, an amount equal to five percent (5%) of any payment not
received by the Bank on or before the fifteenth (15th) calendar day after the
date it was due.

PREPAYMENT RIGHTS - This Note may be prepaid in whole or in part at any time and
from time to time without premium or penalty. All prepayments shall be applied
by the Bank first to the payment of past due interest, next to any other amounts
due to the Bank with respect to this Note, and then to the payment of principal,
and/or shall not postpone or reduce any regularly scheduled payment of principal
and interest thereon.

DISBURSEMENT PROCEDURES - Advances made pursuant to the Note shall: (a) be made
in accordance with the disbursement procedures set forth below; (b) shall not
cause the Debit Balance (as defined below) to exceed the amount of the Line of
Credit Commitment; and (c) shall be for a purpose defined in Article III of the
Loan Agreement. The Bank may make loan advances under this Note to Borrower upon
verbal authority (which, if the Bank so requires, shall be followed by written
confirmation) of any officer executing this Note on behalf of the Borrower or
any other officer of Borrower who is authorized in writing to borrow money from
the Bank and may deliver such advances by direct deposit to any deposit account
of the Borrower with the Bank or otherwise and so authorized in the Loan
Agreement. Notwithstanding anything to the contrary herein, the Bank may require
written notice of requests for loan advances. All such advances shall represent
binding obligations of the Borrower.

“Debit Balance” shall mean the debit balance in account on the books of the
Bank, maintained in the form of a ledger card, computer records or otherwise in
accordance with the Bank’s customary practice and appropriate accounting
procedures wherein there shall be recorded the principal amount of all advances
made by the Bank to the Borrower, all principal payments made by the Borrower to
the Bank hereunder, and all other appropriate debits and credits (the “Loan
Account”). The Bank shall render to the Borrower a statement of account with
respect to the Loan Account on a monthly basis. Such statement shall indicate
the Borrower’s then current Debit Balance and any interest amounts due and
payable from the Borrower to the Bank. Such statement may be based on estimates
of the principal amount outstanding and the interest rate for the applicable
payment period. Any required adjustments between such estimates and actual
amounts shall be reflected in subsequent statements.

The Borrower acknowledges that this Note is to evidence the Borrower’s
obligations to pay the Debit Balance, plus interest, as determined from time to
time and that it shall continue to do so despite the occurrence of intervals
when no Debit Balance exists because the Borrower has paid the previously
existing Debit Balance in full.

 

- 2 -



--------------------------------------------------------------------------------

LINE OF CREDIT AVAILABILITY - From the date hereof and prior to the Renewal
Date, subject to the terms and conditions of this Note and the Loan Agreement,
the Borrower may borrow, repay and reborrow hereunder.

DEFINITIONS - The term “Liabilities” includes: (a) all amounts at any time owing
under this Note (including any past, present or future advances or readvances
and all substitutions, extensions, renewals and modifications hereof and all
interest, late charges, penalties and fees of any and all types owing or payable
hereunder); (b) all reasonable costs and expenses incurred by the Bank in the
collection or enforcement of this Note; (c) all future advances made by the Bank
for taxes, levies and insurance; and (d) all existing and future liabilities of
Borrower outstanding to the Bank, whether absolute or contingent, direct or
indirect, joint, several or independent, due or to become due, whether as
drawer, maker, endorser, guarantor, surety or otherwise, held or to be held by
the Bank for its own account or as agent for another or others, and even if
acquired by way of assignment.

EVENTS OF DEFAULT - The occurrence of an “Event of Default” under the Loan
Agreement shall constitute an “Event of Default” under this Note.

ACCELERATION; RIGHTS OF THE BANK - Automatically upon the occurrence of an Event
of Default under clause (ix) or (x) of the definition of Event of Default in the
Loan Agreement, (i) the entire unpaid principal balance hereof, and all accrued
interest and fees, if any, thereon, and all other amounts payable by the
Borrower to the Bank, under the Loan Documents or otherwise, shall immediately
become due and payable without further demand, notice or protest, all of which
are hereby expressly waived, (ii) the Bank may proceed to protect and enforce
its rights, at law, in equity, or otherwise, against the obligations to the
Bank, either jointly or severally, under any agreement between the Borrower and
the Bank or agreement between any guarantor or endorser of the Borrower’s
obligations to the Bank and (iii) the Bank’s Line of Credit Commitment to make
further Advances under this Agreement, or any commitment to make loans under any
other agreement with the Borrower, shall immediately cease and terminate. At the
election of the Bank upon the occurrence of any Event of Default other than
under clause (ix) or (x) of the definition of Event of Default in the Loan
Agreement, (i) the entire unpaid principal balance hereof, and accrued interest
and fees, if any, thereon, and all other amounts payable by the Borrower to the
Bank, under the Loan Documents or otherwise, shall immediately become due and
payable without further demand, notice or protest, all of which are hereby
expressly waived, (ii) the Bank may proceed to protect and enforce its rights,
at law, in equity, or otherwise, against the obligations to the Bank, either
jointly or severally, and/or (iii) the Bank’s Line of Credit Commitment to make
further Advances under the Loan Agreement, or any commitment to make loans under
any other agreement with the Borrower, shall immediately cease and terminate.
During the existence of any Event of Default, interest shall accrue at a rate of
2.0% per annum above the contractual rate set forth herein until all amounts due
under this Note are paid. Interest shall continue to accrue after entry of
judgment by confession or otherwise at the contractual interest rate until all
sums due under this Note and under any judgment are paid.

 

- 3 -



--------------------------------------------------------------------------------

ATTORNEYS’ FEES; EXPENSES - The Borrower also agrees to pay to the Bank, upon
demand at any time, all costs and expenses (including reasonable attorneys’ fees
and legal expenses) incurred by the Bank in the enforcement of the Borrower’s
liabilities to the Bank under this Note.

MISCELLANEOUS - (a) The Borrower hereby waives presentment for payment, notice
of demand, notice of nonpayment or dishonor, protest, notice of protest, and all
other notices in connection with the delivery, acceptance, performance or
enforcement of payment of this Note; (b) Notwithstanding any other provision of
this Note, at no time shall the Borrower be obligated to pay interest hereunder
at a rate which is in excess of the maximum rate permitted by law, and if, by
the terms of this Note, the Borrower is at any time obligated to pay interest in
excess of such maximum rate, the rate of interest hereunder shall be deemed
immediately reduced to such maximum rate of interest; (c) If any provision of
this Note is for any reason held invalid or unenforceable, no other provision
shall be affected thereby, and this Note shall be construed as if the invalid or
unenforceable provision has never been a part of it; (d) The duties of Borrower
shall be binding on Borrower and all receivers, trustees, successors and assigns
of Borrower; (e) This Note shall in all respects be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard for
conflict of laws principals; (f) So long as the Bank is the holder hereof, the
books and records of the Bank shall be presumed (except in the case of manifest
error) to accurately evidence at all times all amounts due under this Note and
the date and amount of all payments made pursuant hereto; and (g) The Borrower
intends this Note to be a sealed instrument.

The following paragraph sets forth a warrant of attorney to confess judgment
against the Borrower. In granting this warrant of attorney to confess judgment
against the Borrower, the Borrower hereby knowingly, intentionally, voluntarily,
and, with opportunity for advice of separate counsel, unconditionally waives any
and all rights the Borrower has or may have to prior notice and an opportunity
for hearing under the respective constitutions and laws of the United States and
the Commonwealth of Pennsylvania.

CONFESSION OF JUDGMENT - UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE
BORROWER AUTHORIZES AND EMPOWERS IRREVOCABLY THE PROTHONOTARY OR ANY CLERK OR
ATTORNEY OF ANY COURT OF RECORD TO APPEAR FOR AND TO CONFESS JUDGMENT AGAINST
THE BORROWER IN FAVOR OF THE HOLDER OF THIS NOTE AS OFTEN AS NECESSARY UNTIL ALL
LIABILITIES HAVE BEEN PAID IN FULL, AS OF ANY TERM, FOR ALL AMOUNTS OWING
(WHETHER OR NOT THEN DUE) UNDER THIS NOTE, TOGETHER WITH COSTS OF LEGAL
PROCEEDINGS AND A REASONABLE ATTORNEYS’ FEE FOR COLLECTION, WITH RELEASE OF ALL
ERRORS, WAIVER OF APPEALS, AND WITHOUT STAY OF EXECUTION. THE BORROWER HEREBY
WAIVES ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OR RULES
OF COURT NOW OR HEREAFTER IN EFFECT.

 

- 4 -



--------------------------------------------------------------------------------

Witness the due execution of this Note under seal on the day and year first
above written.

 

WITNESS:     EASTERN INSURANCE HOLDINGS, INC.

LOGO [g284560ex10_13pg041a.jpg]

    By:  

LOGO [g284560ex10_13pg041b.jpg]

           

 

              Its Duly Authorized  

Treasurer

 

 

- 5 -



--------------------------------------------------------------------------------

CONFESSION OF JUDGMENT WAIVER

Each of the undersigned, EASTERN INSURANCE HOLDINGS, INC. and EASTERN RE LTD.,
S.P.C. (together, the “Borrower”), acknowledge that they clearly understand that
the following documents contain confession of judgment clauses: (i) the Amended
and Restated Revolving Line of Credit Term Promissory Note (as identified in
that certain Amended and Restated Loan Agreement (the “Loan Agreement”) of even
date between the Borrower and FULTON BANK, N.A. (the “Bank”) (the foregoing
document referred to herein as the “Document”).

The Borrower has a constitutional right to notice and a hearing before a
judgment is entered against the Borrower and the Borrower’s property is taken
from the Borrower and a right to require the Bank to prove nonpayment or other
default before a judgment is entered against the Borrower. By agreeing to the
confession of judgment clauses, the Borrower knowingly, intelligently and
voluntarily gives up these rights and the right to petition the court for a
hearing after a judgment is entered.

By entering a judgment against the Borrower, the Bank will have a lien on any
real estate which the Borrower owns in the county where the judgment is entered.

If a judgment is entered against the Borrower, the Bank may be able to take
Borrower’s property, including real estate, bank accounts, equipment, inventory
and other property, without any notice to the Borrower or a hearing.

If the Document contained no confession of judgment clause, the Bank would have
to file a suit against the Borrower in order to obtain a judgment and the
Borrower would have the opportunity to require the Bank to prove nonpayment or
other default.

THE BORROWER HAS READ THE ABOVE PARAGRAPHS AND FULLY UNDERSTANDS THEM. THE
BORROWER HAS REVIEWED THIS DOCUMENT WITH COUNSEL OF BORROWER’S CHOICE, OR HAS
HAD THE OPPORTUNITY TO REVIEW THIS DOCUMENT WITH COUNSEL AND HAS DECLINED TO DO
SO. THE BORROWER IS WILLING TO SIGN THE DOCUMENT DESPITE THE CONSEQUENCES SET
FORTH ABOVE.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Confession of Judgment Waiver
as of December 21, 2011.

 

EASTERN INSURANCE HOLDINGS, INC. By:  

LOGO [g284560ex10_13pg043a.jpg]

 

Name:

 

Kevin Shook

 

Title:

 

EVP, Treasurer & CFO

EASTERN RE LTD., S.P.C. By:  

LOGO [g284560ex10_13pg043b.jpg]

 

Name:

 

Kevin Shook

 

Title:

 

Treasurer & CFO

 

2



--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA   :       :   COUNTY OF   Lancaster   :  

On this 21st day of December, 2011, before me, the undersigned officer,
personally appeared Kevin Shook, who acknowledges himself to be the CFO, EVP &
Treasurer of Eastern Insurance Holdings, Inc., a Pennsylvania corporation, and
that he being authorized to do so, executed the foregoing Confession of Judgment
Waiver for the purpose therein contained by signing the name of the corporation
by himself as officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

LOGO [g284560ex10_13pg044a.jpg]

Notary Public

 

LOGO [g284560ex10_13pg044b.jpg]

 

COMMONWEALTH OF PENNSYLVANIA   :       :   COUNTY OF   Lancaster   :  

On this 21st day of December, 2011, before me, the undersigned officer,
personally appeared Kevin Shook, who acknowledges himself to be the EVP, CFO &
Treasurer of Eastern Re LTD., S.P.C., a segregated portfolio cell company, and
that he being authorized to do so, executed the foregoing Confession of Judgment
Waiver for the purpose therein contained by signing the name of the company by
himself as officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

LOGO [g284560ex10_13pg044c.jpg]

Notary Public

 

LOGO [g284560ex10_13pg044d.jpg]

 

3